DETAILED ACTION
This Office Action incorporates a Reasons For Allowance.

A supplemental request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's supplemental RCE submission filed on 6/10/2022 has been entered.
 
The Applicant has canceled claim(s) 9 and 19-20.
The application has pending claim(s) 1-8 and 11-17.

Applicant’s arguments, see page 6 filed 5/31/2022, and see page 6 filed 6/10/2022, with respect to claims 1-8 and 11-17 have been fully considered and are persuasive.  Therefore the 35 U.S.C. 102 and 103 rejections have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 and 11-17 (now renumbered as 1-15, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: an events analysis module coupled to the events detection module, the events analysis module to analyze, based on the predetermined ball-game rules, the images of the second subset and further to determine, based on the analysis thereof, a referee's decision concerning whether the first event is the specified rule-based event; and multiple sets of at least one camera, wherein each of the multiple sets thereof is located at a different ball-game field of corresponding multiple ball-game fields, and configured to generate corresponding multiple pluralities of images of corresponding multiple ball-game matches at the corresponding multiple ball-game fields, and wherein the system simultaneously analyzes the multiple pluralities of images thereof.
Similarly, independent claim 11 (now renumbered as claim 9, for issue) respectively recites similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Rosenblum et al (US 2017/0102480 A1, as applied in previous Office Action) discloses confirming / upholding, based on video review, the initial human referee’s decision that it is indeed a touchdown [the virtual line projection “hits football, so Touch Down!”].  However, Rosenblum does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 13, 2022